DETAILED ACTION
In the amendment filed on November 10, 2021, claims 1, 3 – 4, 10 – 13, 18, 20 – 22 are pending.  Claims 1, 3, 4, 13, 18, 20 have been amended and claims 2, 5 –9, 14 – 17, 19 have been canceled. Claims 21 – 22 have been added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the title is withdrawn.

Claim Rejections - 35 USC § 112 and Claim Objections
The objections to the claims and the rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Reasons for Allowance
Claims 1, 3 – 4, 10 – 12, 13, 18, 20 – 22 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach and does not reasonably suggest the methods as recited in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717